In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition.
Upon consideration of relators’ emergency motion for peremptory or alternative writ of prohibition, it is ordered by the court that respondent shall file a response to the complaint within 10 days of the date of this entry in accordance with S.Ct.Prac.R. 12.04. If respondent files a motion to dismiss or a motion for judgment on the pleadings in response to the complaint, relators may file a memorandum in response within five days of the filing of the motion.